DETAILED ACTION
Status of Claims:  
Claims 1, 3-14, 16-20 are pending.
Claims 1, 3, 5, 7-9, 11-14 and 16-20 are amended.
Claims 2 and 15 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 27, 2021 has been entered.

Response to Arguments
Applicant's arguments filed Apr. 27, 2021 regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues that the human mind cannot perform the steps of claim 1 and it is not reasonable to interpret the computationally complex features of claims 1, 11 and 13 as mental processes, and thus the claims are not directed to an abstract idea under Prong One of the 2019 PEG. These arguments are not persuasive as noted in the Final Office Action mailed Oct. 27, 2020, with 
Applicant argues that the steps of claim 1 do not recite a mathematical relationship, formula or calculation and therefore claim 1 does not recite a mathematical concept.  This argument is not persuasive because the limitations “a rate at which a determined concentration of dissolved oxygen is increased or decreased” describes a mathematical relationship to determine a target rate of approach (see para. 0022 and 0033 of the instant Specification).
Applicant argues that the claimed method improves conventional technology. This argument is not persuasive as noted in the Final Office Action mailed Oct. 27, 2020 (see item 4, p. 4) and as described below under Claim Rejections for 35 USC 101.

Applicant’s arguments with respect to claims 1, 11 and 13 regarding the rejections under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Per the 37 CFR § 1.132 declaration filed Apr. 27, 2021, the limitations directed to a gain .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

The claims are directed to a process or a machine and thus fall within at least one of the four categories of patent eligible subject matter (assessed under Step 1 of the Oct. 2019 "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), see MPEP § 2106.03).

The claims recite the judicial exception of an abstract idea (assessed under Step 2A, Prong One of the 2019 PEG, see MPEP § 2106.04II.A.1).  Independent claims 1, 11 and 13 recite limitations directed to comparing determined and target rates of approach and determined and target concentrations of dissolved oxygen.  Dependent claims 3, 5, 7-8 and 17-20 recite steps of determining whether the determined rate of approach intersects the target rate of approach within the predetermined time period, determining whether the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period, determining that the determined concentration of dissolved oxygen has exited the predetermined threshold of the target concentration of dissolved oxygen, and the limitations directed to comparing determined and target rates of approach and determined and target concentration of 

The judicial exception is not integrated into a practical application (assessed under Step 2A, Prong Two of the 2019 PEG, see MPEP § 2106.04 II.A.2). In particular, independent claims 1, 11 and 13 recite at a high level of generality the step of determining a rate of approach which is interpreted to be data gathering for data manipulation (data related to process conditions that can be gathered by measurement devices; the actual rate of approach is dDO/dT) (see instant Specification, para. 0030 and 0035), and thus is an insignificant extra-solution activity which does not integrate the recited judicial exception into a practical application (see MPEP § 2106.04(d) and 2106.05(g)). Additionally, independent claims 1, 11 and 13 recite at a high level of generality the tuning of a gain value, claim 13 further requiring a conditional gain tuner, and independent claim 11 recites a control unit comprising a processor, a memory, and communication circuitry for executing computer-executable instruction, where the recited controller, conditional gain tuner and control unit are generic computer elements for apparently adjusting a coefficient of a mathematical equation (see para. 0033-0034 of the instant Specification) and determining target values such that it amounts to simply implementing the abstract 
Dependent claims 5, 7, 9 and 14 and independent claims 1, 11 and 13 recite at a high level of generality the steps of modulating airflow, adjusting the air flow and controlling oxygen delivery. These steps are recited at a high level of generality and do not meaningfully limit the application of the abstract idea to a specific control of a specific water treatment structure; in other words, these steps may be used for another technological environment where controlling dissolved oxygen may be of interest, such as fermenters or aquaponics. Thus, these additional elements amount to no more than generally link the abstract idea to a particular technological environment and do not integrate the judicial exception into a practical application (see MPEP § 2106.04(d) and 2106.05(h)).
Dependent claims 3-8, 14 and 17-20 recite the additional steps of adjusting the operation of the controller, increasing the gain value, increasing a gain value by a step size, decreasing the gain value, decreasing a gain value by a step size, suspending tuning the gain value, resuming tuning the gain value and receiving a gain value.  These steps are recited at a high level of generality with generic computer elements and do not meaningfully limit the application of the abstract idea to a specific control of a specific water treatment structure; in other words, these steps may be used for another technological environment where controlling dissolved oxygen may be of interest, such as fermenters or aquaponics.  Thus, these additional elements amount to no more than mere instructions to implement the abstract idea on a computer and do not integrate the judicial exception into a practical application (see MPEP § 2106.04(d) and 2106.05(f)).  
The instant Specification appears to disclose sufficient details (see para. 0022 and 0031-0055) such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement in a technical field. However, the technical solution appears to rely on a combination of features which are not reflected by claims 1, 3-14 and 16-20 (Fig. 6A-8B disclose that the “natural and 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (assessed under Step 2B of the 2019 PEG, see MPEP § 2106.05).  The steps of measuring, tuning, modulating or adjusting air flow, controlling oxygen delivery, adjusting controller operation, increasing or decreasing a gain value with or without a step size and suspending or resuming tuning, when considered separately and in combination, are well-known activities in the field of wastewater treatment (see prior art teachings below) and thus are not indicative of an inventive concept.

Thus, claims 1, 3-14 and 16-20, taken as a whole, are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 3 recites the limitation "the controller" in line 8; claim 5 recites the limitation "the controller" in line 8; and claim 7 recites the limitation "the controller" in line 12.  There is insufficient antecedent basis for the limitation “the controller” in each claim.

Regarding claims 4 and 6, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 7,449,113 B2) in view of Criswell (US 9,682,872 B2).

Regarding claim 1, Jenkins teaches a method for controlling a concentration of dissolved oxygen in a wastewater facility's secondary treatment basin (method causes wastewater DO levels to move toward, return to or be maintained at a target value) (see col. 3, lines 32-34), the method comprising: 
determining a target rate of approach, the target rate of approach defining a rate at which a determined concentration of dissolved oxygen is increased or decreased until the determined concentration of dissolved oxygen is within a predetermined threshold of the target concentration of dissolved oxygen (generating in the control system control values that are at least in part correlative 
determining a rate of approach of the dissolved oxygen (the control system to take continuing measurements that are correlative with rates of change of DO level in the wastewater) (see col. 7, lines 50-53); and 
modulating, based on tuning a tuning parameter (control signals have adjusted magnitudes which provide some selected increment of the control action; the controllers may adjust, refine, correct, condition or otherwise assist by performing functions such as tuning the control signals) (see col. 13, lines 6-8; col. 32, lines 34-38), airflow in the secondary treatment basin so as to adjust the airflow in the secondary treatment basin within a predetermined time period (control values are applied to at least one flow regulating device to provide on a continuing basis control inputs to said device to cause said device to change or maintain the quantity of gas introduced into the wastewater, wherein control is effected using data on rates of change of DO level in the tank over one or more predetermined time periods) (see col. 8, line 66 to col. 9, line 8), and 2) the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period (the control system generates DO control values correlative with the amount of oxygen required to move the DO level in the wastewater to the target DO value) (see col. 6, lines 63-65).

Jenkins further teaches a mode where a control value is adjust until 1) the determined value intersects the target value (wastewater DO levels to move toward, return to or be maintained at a target value) (see col. 3, lines 32-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning step of Jenkins to occur until 1) the determined rate of approach intersects the target rate of approach as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the desired operation adjustment when tuning a gain value.
Jenkins does not explicitly teach that the tuning parameter is a gain value, where “gain value” is interpreted to be a term of art (see item 13 of the 37 CFR § 1.132 declaration filed Apr. 27, 2021).
Criswell teaches a method for controlling the concentration of an additive in a wastewater treatment system, the method comprising modulating, based on tuning a gain value, additive flow in the wastewater treatment system so as to adjust the additive flow in the wastewater treatment system (adjust the addition of chemicals to the effluent stream; tuning involves inputting the proper gain values, where “tuning” is broadly interpreted to mean the finding of a value to optimize process control) (see col. 4, lines 9-15; claims 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning of a tuning parameter of Jenkins to include the tuning of a gain value as taught by Criswell because the use of a gain value enables a process to be controlled to meet a combination of desired objectives (see Criswell, col. 4, lines 28-30), and the Criswell gain value is suitable for use with the Jenkins method (use of a PLC comprising a PID controller, see Criswell, col. 3, lines 59-31; commonly used controls such as PID may be employed, see Jenkins, col. 21, lines 31-35).

Regarding claim 3, Jenkins, as modified by Criswell, teaches the method as recited in claim 1, wherein tuning the gain value further comprises: 
determining whether the determined rate of approach intersects the target rate of approach within the predetermined time period (inherent to claim 1 above because controller operation until the determined/measured and target values intersect requires determining if this condition is met).
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “if the determined rate of approach does not intersect the target rate of approach within the predetermined time period, increasing the gain value so as to define an increased gain value; and adjusting the operation of the controller in accordance with the increased gain value”, and therefore these contingent steps are not required by the broadest reasonable interpretation of the claim in order to practice the claimed invention.  (see MPEP § 2111.04 (II))
However, if it is presumed that the contingent limitations are required, Jenkins further teaches if a determined value does not intersect a target value within a predetermined time period, increasing a tuning parameter so as to define an increased tuning parameter; and adjusting the operation of the controller in accordance with the increased tuning parameter (the needed increment of increased or decreased oxygen supply, above or below that required, may be determined by establishing a relationship between observed process conditions and target process conditions; the difference between the target and actual values are added or subtracted by the control system, where the difference is converted into an oxygen supply rate to return DO to the target value over a selected time period) (see Jenkins, col. 28, lines 58-62 and col. 29, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of tuning the gain value of Jenkins, as modified by Criswell, to include the tuning steps as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the target rate of approach.

Regarding claim 4, Jenkins, as modified by Criswell, teaches the method as recited in claim 3.
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “wherein the gain value is increased by a step size at a predetermined rate”, and therefore these contingent steps are not required by the broadest reasonable interpretation of the claim in order to practice the claimed invention.  (see MPEP § 2111.04 (II))
 However, if it is presumed that the contingent limitations are required, Jenkins, as modified by Criswell, teaches wherein the gain value is increased by a step size at a predetermined rate (the difference between the target and actual values are added or subtracted by the control system, where the difference is converted into an oxygen supply rate to return DO to the target value over a selected time period; introduction of a time parameter establishes the speed at which the DO value will be returned to the target value) (see Jenkins, col. 29, lines 2-10).

Regarding claim 5, Jenkins, as modified by Criswell, teaches the method as recited in claim 1, wherein tuning the gain value further comprises: 
determining whether the determined rate of approach intersects the target rate of approach within the predetermined time period (inherent to claim 1 above because controller operation until the determined/measured and target values intersect requires determining if this condition is met).
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “if the determined rate of approach intersects the target rate of approach within the predetermined time period, decreasing the gain value so as to define a decreased gain value; and adjusting the operation of the controller in accordance with the decreased gain value”, and therefore these contingent steps are not required by the broadest reasonable interpretation of the claim in order to practice the claimed invention.  (see MPEP § 2111.04 (II))

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of tuning the gain value of Jenkins, as modified by Criswell, to include the tuning steps as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the target rate of approach.

Regarding claim 6, Jenkins, as modified by Criswell, teaches the method as recited in claim 5.
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “wherein the gain value is decreased by a step size at a predetermined rate”, and therefore these contingent steps are not required by the broadest reasonable interpretation of the claim in order to practice the claimed invention.  (see MPEP § 2111.04 (II))
 	However, if it is presumed that the contingent limitations are required, Jenkins, as modified by Criswell, teaches wherein the gain value is decreased by a step size at a predetermined rate (the difference between the target and actual values are added or subtracted by the control system, where the difference is converted into an oxygen supply rate to return DO to the target value over a selected 

Regarding claim 7, Jenkins, as modified by Criswell, teaches the method as recited in claim 1, wherein tuning the gain value further comprises: 
determining whether the determined rate of approach intersects the target rate of approach within the predetermined time period; and 
determining whether the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period (inherent to claim 1 above because controller operation until the determined/measured and target values intersect and until the determined/measured DO concentration is within the predetermined threshold of the target DO concentration requires determining if these conditions are met).
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “if the determined rate of approach intersects the target rate of approach within the predetermined time period, and the determined concentration of dissolved oxygen is not within the predetermined threshold of the target concentration of dissolved oxygen, increasing the gain value so as to define an increased gain value; and adjusting the operation of the controller in accordance with the increased gain value”, and therefore these contingent steps are not required by the broadest reasonable interpretation of the claim in order to practice the claimed invention.  (see MPEP § 2111.04 (II))
However, if it is presumed that the contingent limitations are required, Jenkins further teaches if the determined rate of approach intersects the target rate of approach within the predetermined time period, and the determined concentration of dissolved oxygen is not within the predetermined threshold of the target concentration of dissolved oxygen, increasing the tuning parameter so as to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of tuning the gain value of Jenkins, as modified by Criswell, to include the tuning steps as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the target rate of approach.

Regarding claim 11, Jenkins teaches a control unit comprising a processor, a memory, and communication circuitry, the control unit configured to connect via the communication circuitry to a plurality of nodes in a control system for a wastewater treatment basin (the control system employs any form of measurement apparatus to receive data; measurement devices are connected to a controller, where connections are tangible or intangible operational connections; logic stored in devices) (see col. 12, lines 17-18 and 23-27; col. 31, lines 41-53; col. 32, lines 16-20), the control unit further comprising computer- executable instructions stored in the memory of the control unit which, when executed by the processor of the control unit, cause the control unit to perform operations (see col. 32, lines 13-33) comprising:
determining a target rate of approach, the target rate of approach defining a rate at which a determined concentration of dissolved oxygen is increased or decreased until the determined concentration of dissolved oxygen is within a predetermined threshold of the target concentration of 
determining a rate of approach of the dissolved oxygen (the control system to take continuing measurements that are correlative with rates of change of DO level in the wastewater) (see col. 7, lines 50-53); and 
modulating, based on tuning a tuning parameter (control signals have adjusted magnitudes which provide some selected increment of the control action; the controllers may adjust, refine, correct, condition or otherwise assist by performing functions such as tuning the control signals) (see col. 13, lines 6-8; col. 32, lines 34-38), oxygen delivery to the wastewater treatment basin within a predetermined time period (control values are applied to at least one flow regulating device to provide on a continuing basis control inputs to said device to cause said device to change or maintain the quantity of gas introduced into the wastewater, wherein control is effected using data on rates of change of DO level in the tank over one or more predetermined time periods) (see col. 8, line 66 to col. 9, line 8), and 2) the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period (the control system generates DO control values correlative with the amount of oxygen required to move the DO level in the wastewater to the target DO value) (see col. 6, lines 63-65).

Jenkins further teaches a mode where a control value is adjust until 1) the determined value intersects the target value (wastewater DO levels to move toward, return to or be maintained at a target value) (see col. 3, lines 32-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning step of Jenkins to occur until 1) the determined rate of approach intersects the target rate of approach as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the desired operation adjustment when tuning a gain value.
Jenkins does not explicitly teach that the tuning parameter is a gain value, where “gain value” is interpreted to be a term of art (see item 13 of the 37 CFR § 1.132 declaration filed Apr. 27, 2021).
Criswell teaches a method for controlling the concentration of an additive in a wastewater treatment system, the method comprising modulating, based on tuning a gain value, additive flow in the wastewater treatment system so as to adjust the additive flow in the wastewater treatment system (adjust the addition of chemicals to the effluent stream; tuning involves inputting the proper gain values, where “tuning” is broadly interpreted to mean the finding of a value to optimize process control) (see col. 4, lines 9-15; claims 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning of a tuning parameter of Jenkins to include the tuning of a gain value as taught by Criswell because the use of a gain value enables a process to be controlled to meet a combination of desired objectives (see Criswell, col. 4, lines 28-30), and the Criswell gain value is suitable for use with the Jenkins method (use of a PLC comprising a PID controller, see Criswell, col. 3, lines 59-31; commonly used controls such as PID may be employed, see Jenkins, col. 21, lines 31-35).

Regarding claim 12, Jenkins, as modified by Criswell, teaches the control unit as recited in claim 11, wherein the target rate of approach decays as the difference between the determined concentration of dissolved oxygen and the target concentration of dissolved oxygen changes (the control values may remain the same or be changed by the controller as a result of observation of the effects of the control action applied and/or other factors, where values being changed is interpreted to include a decay or an increase) (see Jenkins, col. 13, lines 10-13).
Jenkins, as modified by Criswell, does not explicitly teach that the decay is when the difference between the determined and target DO concentration approaches zero.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the target rate of approach when the determined and target values are converging because such an operation would reduce the overshoot amount of the value which would require correction.

Regarding claim 13, Jenkins teaches a control system configured to monitor and control operations within a secondary treatment basin, the control system comprising a conditional gain tuner and a controller communicatively coupled to the conditional gain tuner (see col. 32, lines 13-40), the control system configured to: 
determine a target rate of approach, the target rate of approach defining a rate at which a determined concentration of dissolved oxygen is increased or decreased until the determined concentration of dissolved oxygen is within a predetermined threshold of the target concentration of dissolved oxygen (generating in the control system control values that are at least in part correlative with said rates of change, where the generation of a control value of Jenkins is a “determining” step and the rates of change of DO level of Jenkins is the rate at which a determined/measured concentration of DO is increased or decreased, , i.e. a rate of approach (see also “rate of increase or decrease of DO” disclosed in col. 15, lines 14-15), and thus the control system generating a control value correlated to 
determine a rate of approach of the dissolved oxygen (the control system to take continuing measurements that are correlative with rates of change of DO level in the wastewater) (see col. 7, lines 50-53); and 
modulating, based on the conditional tuning parameter tuner tuning a tuning parameter (control signals have adjusted magnitudes which provide some selected increment of the control action; the controllers may adjust, refine, correct, condition or otherwise assist by performing functions such as tuning the control signals) (see col. 13, lines 6-8; col. 32, lines 34-38), airflow in the secondary treatment basin so as to adjust the airflow in the secondary treatment basin within a predetermined time period (control values are applied to at least one flow regulating device to provide on a continuing basis control inputs to said device to cause said device to change or maintain the quantity of gas introduced into the wastewater, wherein control is effected using data on rates of change of DO level in the tank over one or more predetermined time periods) (see col. 8, line 66 to col. 9, line 8), and 2) the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period (the control system generates DO control values correlative with the amount of oxygen required to move the DO level in the wastewater to the target DO value) (see col. 6, lines 63-65).
Jenkins does not explicitly describe that tuning occurs until 1) the determined rate of approach intersects the target rate of approach.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning step of Jenkins to occur until 1) the determined rate of approach intersects the target rate of approach as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the desired operation adjustment when tuning a gain value.
Jenkins does not explicitly teach that the tuning parameter is a gain value, where “gain value” is interpreted to be a term of art (see item 13 of the 37 CFR § 1.132 declaration filed Apr. 27, 2021).
Criswell teaches a method for controlling the concentration of an additive in a wastewater treatment system, the method comprising modulating, based on tuning a gain value, additive flow in the wastewater treatment system so as to adjust the additive flow in the wastewater treatment system (adjust the addition of chemicals to the effluent stream; tuning involves inputting the proper gain values, where “tuning” is broadly interpreted to mean the finding of a value to optimize process control) (see col. 4, lines 9-15; claims 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning of a tuning parameter of Jenkins to include the tuning of a gain value as taught by Criswell because the use of a gain value enables a process to be controlled to meet a combination of desired objectives (see Criswell, col. 4, lines 28-30), and the Criswell gain value is suitable for use with the Jenkins method (use of a PLC comprising a PID controller, see Criswell, col. 3, lines 59-31; commonly used controls such as PID may be employed, see Jenkins, col. 21, lines 31-35).

Regarding claim 14, Jenkins, as modified by Criswell, teaches the method as recited in claim 13, wherein the controller is configured to receive the gain value from the conditional gain tuner (the 

Regarding claim 16, Jenkins, as modified by Criswell, teaches the control system as recited in claim 13, wherein the target rate of approach decays as the difference between the determined concentration of dissolved oxygen and the target concentration of dissolved oxygen changes (the control values may remain the same or be changed by the controller as a result of observation of the effects of the control action applied and/or other factors, where values being changed is interpreted to include a decay or an increase) (see Jenkins, col. 13, lines 10-13).
Jenkins does not explicitly teach that the decay is when the difference between the determined and target DO concentration approaches zero.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to reduce the target rate of approach when the determined and target values are converging because such an operation would reduce the overshoot amount of the value which would require correction.

Regarding claim 17, Jenkins, as modified by Criswell, teaches the method as recited in claim 13, wherein the conditional gain tuner is further configured to: 
determine whether the determined rate of approach intersects the target rate of approach within the predetermined time period (inherent to claim 13 above because controller operation until the determined/measured and target values intersect requires determining if this condition is met).
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “if the determined rate of approach does not intersect the target rate of approach within the predetermined time period, increase the gain value so as to define an increased gain value; and adjust the operation of the controller in accordance with the increased gain value”, and 
However, if it is presumed that the contingent limitations are required, Jenkins further teaches if a determined value does not intersect a target value within a predetermined time period, increase the tuning parameter so as to define an increased tuning parameter; and adjust the operation of the controller in accordance with the increased tuning parameter (the needed increment of increased or decreased oxygen supply, above or below that required, may be determined by establishing a relationship between observed process conditions and target process conditions; the difference between the target and actual values are added or subtracted by the control system, where the difference is converted into an oxygen supply rate to return DO to the target value over a selected time period) (see Jenkins, col. 28, lines 58-62 and col. 29, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of tuning the gain value of Jenkins, as modified by Criswell, to include the tuning steps as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the target rate of approach.

Regarding claim 18, Jenkins, as modified by Criswell, teaches the method as recited in claim 13, wherein the conditional gain tuner is further configured to: 
determine whether the determined rate of approach intersects the target rate of approach within the predetermined time period (inherent to claim 13 above because controller operation until the determined/measured and target values intersect requires determining if this condition is met).
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “if the determined rate of approach intersects the target rate of approach within the predetermined time period, decrease the gain value so as to define a decreased gain value; and 
However, if it is presumed that the contingent limitations are required, Jenkins further teaches if the determined rate of approach intersects the target rate of approach within the predetermined time period, decrease the tuning parameter so as to define a decreased tuning parameter; and adjust the operation of the controller in accordance with the decreased tuning parameter (the needed increment of increased or decreased oxygen supply, above or below that required, may be determined by establishing a relationship between observed process conditions and target process conditions; the difference between the target and actual values are added or subtracted by the control system, where the difference is converted into an oxygen supply rate to return DO to the target value over a selected time period) (see Jenkins, col. 28, lines 58-62 and col. 29, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of tuning the gain value of Jenkins, as modified by Criswell, to include the tuning steps as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the target rate of approach.

Regarding claim 19, Jenkins, as modified by Criswell, teaches the method as recited in claim 13, wherein the conditional gain tuner is further configured to: 
determine whether the determined rate of approach intersects the target rate of approach within the predetermined time period; and 
determine whether the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period (inherent to claim 13 above because controller operation until the determined and target values 
It is interpreted that the claimed method may be performed without the occurrence of the contingent limitations “if the determined rate of approach intersects the target rate of approach within the predetermined time period, and the determined concentration of dissolved oxygen is not within the predetermined threshold of the target concentration of dissolved oxygen, increase the gain value so as to define an increased gain value; and adjust the operation of the controller in accordance with the increased gain value”, and therefore these contingent steps are not required by the broadest reasonable interpretation of the claim in order to practice the claimed invention.  (see MPEP § 2111.04 (II))
However, if it is presumed that the contingent limitations are required, Jenkins further teaches if the determined rate of approach intersects the target rate of approach within the predetermined time period, and the determined concentration of dissolved oxygen is not within the predetermined threshold of the target concentration of dissolved oxygen, increase the tuning parameter so as to define an increased tuning parameter; and adjust the operation of the controller in accordance with the increased tuning parameter (the needed increment of increased or decreased oxygen supply, above or below that required, may be determined by establishing a relationship between observed process conditions and target process conditions; the difference between the target and actual values are added or subtracted by the control system, where the difference is converted into an oxygen supply rate to return DO to the target value over a selected time period) (see Jenkins, col. 28, lines 58-62 and col. 29, lines 2-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of tuning the gain value of Jenkins, as modified by Criswell, to include the tuning steps as further taught by Jenkins because applying a known technique to a known method achieves predictable results to reach the target rate of approach.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 7,449,113 B2) and Criswell (US 9,682,872 B2) as applied to claims 1 and 13 above, and further in view of Yoshida et al. (US 2015/0021266 A1).

Regarding claim 8, Jenkins, as modified by Criswell, teaches the method as recited in claim 1.
Jenkins, as modified by Criswell, does not explicitly teach the method further comprising: when the determined rate of approach intersects the target rate of approach within a predetermined time period, and the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period, suspending tuning the gain value; after suspending tuning the gain value, determining that the determined concentration of dissolved oxygen has exited the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period; and in response to determining that the determining concentration of dissolved oxygen has exited the predetermined threshold, resuming tuning the gain value.
Yoshida teaches a method comprising: when a determined value intersects a target value, and the determined value is within a predetermined threshold of the target value for a predetermined time period, suspending tuning a parameter; after suspending tuning the parameter, determining that the determined value has exited the predetermined threshold of the target value for the predetermined time period; and in response to determining that the determined value has exited the predetermined threshold, resuming tuning the parameter (if a value is within a threshold value range, it is determined that the operation is properly performed and the current amount of air is maintained, where maintaining is interpreted to mean a suspension in the adjustment; when the value is greater, same or 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning step of Jenkins, as modified by Criswell, to include the suspending and resuming steps of Yoshida because such an operation avoids frequent changes to a flow parameter and thus provides a stable operation (see Yoshida, para. 0025).

Regarding claim 20, Jenkins, as modified by Criswell, teaches the control system as recited in claim 13.
Jenkins, as modified by Criswell, does not explicitly teach wherein the conditional gain tuner is further configured to: suspend tuning the gain value when the determined rate of approach intersects the target rate of approach within a predetermined time period, and the determined concentration of dissolved oxygen is within the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period; after tuning the gain value is suspended, determine that the determined concentration of dissolved oxygen has exited the predetermined threshold of the target concentration of dissolved oxygen for the predetermined time period; and in response to determining that the determined concentration of dissolved oxygen has exited the predetermined threshold, resume tuning the gain value.
Yoshida teaches a method comprising: suspend tuning a parameter when a determined value intersects a target value, and the determined value is within a predetermined threshold of the target value for a predetermined time period; after tuning the parameter is suspended, determine that the determined value has exited the predetermined threshold of the target value for the predetermined time period; and in response to determining that the determined value has exited the predetermined threshold, resume tuning the parameter (if a value is within a threshold value range, it is determined 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning step of Jenkins, as modified by Criswell, to include the suspend and resume steps of Yoshida because such an operation avoids frequent changes to a flow parameter and thus provides a stable operation (see Yoshida, para. 0025).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 7,449,113 B2) and Criswell (US 9,682,872 B2) as applied to claim 1 above, and further in view of Cook (US 4,875,178 A).

Regarding claim 9, Jenkins, as modified by Criswell, teaches the method as recited in claim 1.
Jenkins, as modified by Criswell, does not explicitly teach the method further comprising: based on the determined rate of approach, determining a projected rate of approach, wherein the projected rate of approach defines the rate of approach at a future time; and based on the projected rate of approach, adjusting the air flow in the secondary treatment basin.
Cook teaches a method of determining a projected value, wherein the projected value defines the value at a future time; and based on the projected value, adjust a flow parameter (predict the character of the water beyond the point of effluent discharge and control the discharge of effluent) (see col. 2, lines 50-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jenkins, as modified by Criswell, to include determining a projected rate of 

Regarding claim 10, Jenkins, as modified by Criswell, teaches the method as recited in claim 9, wherein the projected rate of approach indicates that the rate of approach will overshoot the target rate of approach (control the discharge of effluent so as to not exceed a criteria, which is interpreted that the prediction of the water provides an indication of an overshoot in order to not exceed it) (see Cook, col. 2, lines 55-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        June 4, 2021